NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LORA J. GREEN,                                  No.    19-16092

                Plaintiff-Appellant             D.C. No. 3:18-cv-08018-DLR

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                          Submitted December 7, 2020**
                              Pasadena, California

Before: GRABER and BEA, Circuit Judges, and DORSEY,*** District Judge.

      Lora J. Green appeals the district court’s order affirming an administrative

law judge’s (ALJ) decision to deny her application for Social Security disability


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Jennifer A. Dorsey, United States District Judge for
the District of Nevada, sitting by designation.
benefits. Reviewing the ALJ’s decision de novo, Trevizo v. Berryhill, 871 F.3d

664, 674 (9th Cir. 2017), we affirm.

      1.     The ALJ provided specific and legitimate reasons that are supported

by substantial evidence in the record to discount the contradicted opinion of

Green’s treating physician. Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987)

(citing Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987)). The ALJ found

that the treating physician’s check-box report—which characterized Green as

functionally bed-ridden and lacked explanation and support—was neither

supported by, nor consistent with, the record because it contradicted years of

reports that noted comparatively benign findings about a patient whose pain was

adequately controlled by medication. See Ford v. Saul, 950 F.3d 1141, 1155 (9th

Cir. 2020) (holding that an “ALJ may permissibly reject check-off reports that do

not contain any explanation of the bases of their conclusions” (internal quotation

marks omitted)). Thus the ALJ’s assignment of “little weight” to Green’s treating

physician was adequately detailed and supported by the record.1

      2.     The ALJ did not err in assigning partial weight to Green’s non-

treating physicians’ opinions because, contrary to Green’s assertion, the ALJ did


      1
        The ALJ erred when she discounted the treating physician’s opinion simply
because it rested in part on Green’s subjective complaints. Ghanim v. Colvin, 763
F.3d 1154, 1162 (9th Cir. 2014). But because the ALJ also offered other valid
reasons, this error was harmless. Tommasetti v. Astrue, 533 F.3d 1035, 1042–43
(9th Cir. 2008).

                                         2
not offer a conclusion that conflicted with the non-treating physicians’ reports.

Additionally, Green’s examining physician had the “necessary background

information” about Green’s impairments to provide a consistent finding based on a

physical examination. See 20 C.F.R. § 404.1517. And because the examining

physician offered “independent clinical findings that differ[ed]” from those offered

by Green’s treating physician, the examining physician’s opinion met the

substantial-evidence threshold. Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007)

(internal quotation marks omitted). Green’s remaining argument, that the ALJ

erred when explaining the factors under 20 C.F.R. § 404.1527, is unpersuasive.

Green has not shown that the ALJ failed to consider the factors listed in

§ 404.1527(c)—even if she did not expressly list them all in her findings. See

Trevizo, 871 F.3d at 676 (finding error when an ALJ did not consider additional

relevant factors). And the ALJ noted the relevant factors for evaluating the

opinions of Green’s examining physician.

      3.     The ALJ did not err by discounting Green’s pain and symptom

testimony because she gave “specific, clear[,] and convincing reasons for doing

so.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (internal

quotation marks and citations omitted). Years of medical records indicating that

Green had a normal gait, station, range of motion, and strength, and that she was

not tender to palpation or percussion, undermined her testimony that she was



                                          3
severely limited in her ability to sit, stand, or walk. Carmickle v. Comm’r of Soc.

Sec., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the medical record

is a sufficient basis for rejecting the claimant’s subjective testimony.”). The record

also reflects that medication and medical marijuana adequately controlled Green’s

pain. See Wellington v. Berryhill, 878 F.3d 867, 876 (9th Cir. 2017) (holding that

“evidence of medical treatment successfully relieving symptoms can undermine a

claim of disability”). Finally, the ALJ legitimately considered the lack of objective

medical evidence to support Green’s testimony.2 Burch v. Barnhart, 400 F.3d 676,

681 (9th Cir. 2005).

      AFFIRMED.




      2
        Although the ALJ erred in relying on Green’s daily activities, Orn, 495
F.3d at 639, and by misstating the record about Green’s work performance,
medication compliance, and marijuana use, these were harmless errors because the
ALJ provided other substantial and valid reasons to discredit Green’s testimony.
Carmickle, 533 F.3d at 1162.

                                          4